Citation Nr: 0001507	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-26 821	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center,
in St. Paul, Minnesota



THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss with otitis media of the right ear, mastoiditis and 
perforation of the tympanic membrane.

2. Entitlement to an increased evaluation for left ear 
hearing loss, currently evaluated as 10 percent disabling.

3. Entitlement to a compensable evaluation for otitis media 
of the left ear.

4. Entitlement to a compensable evaluation for a left ear 
mastoidectomy scar.



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from 1993 and 1994 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO & IC) in St. Paul, Minnesota. 

In June 1996, the Board found that new and material evidence 
had been submitted and reopened and remanded the veteran's 
claim of entitlement to service connection for right ear 
hearing loss.  The Board also found that his claims of 
entitlement to service connection for right ear otitis media 
with mastoiditis and perforation of the tympanic membrane and 
an increased evaluation for left ear hearing loss was 
inextricably intertwined with the issue of service connection 
for right ear hearing loss and remanded those claims to the 
RO & IC.  

In May 1998, the Board found that new and material evidence 
had been submitted to reopen the veteran's claim for 
entitlement to service connection for right ear otitis media 
with mastoiditis and perforation of the tympanic membrane.  
It remanded the veteran's claims to the RO & IC for further 
evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claims has been obtained by 
the RO & IC.

2. Right ear hearing loss was not present in service or 
manifested within one year thereafter, and any current 
right ear hearing loss is not shown to be related to 
service or any incident of service, including a service-
related disability.

3. Any pre-existing right ear otitis media, mastoiditis and 
perforation of the tympanic membrane did not worsen in 
service and any current right ear otitis media, 
mastoiditis and perforation of the tympanic membrane is 
not shown to be related to active service, or any incident 
thereof. 

4. A VA audiologic examination in September 1998 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 99 decibels in the veteran's service-
connected left ear with a speech recognition of 24 percent 
that corresponds to Level XI hearing.

5. Left ear otitis media is not manifested by drainage or 
active infectious disease of either the inner or outer ear 
and has not been shown to be an active, suppurative 
process.

6. A depressed area posterior to the left external ear 
manifests the veteran's service-connected left ear 
mastoidectomy scar; the area is well healed and nontender.


CONCLUSIONS OF LAW
1. Right ear hearing loss with otitis media of the right ear, 
mastoiditis and perforation of the tympanic membrane was 
not incurred in, or aggravated by, service. or due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.310, 
3.383, 3.385 (1999).
2. The criteria for an increased evaluation for left ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100-6110 (effective prior to June 10, 1999); 38 C.F.R. 
§§  4.85-4.87, Diagnostic Code 6100 (effective June 10, 
1999).
3. The criteria for a compensable evaluation for left ear 
otitis media are not met.  38 U.S.C.A. §§1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.87a, Diagnostic Code 6200 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6200 (effective June 10, 1999).
4. The criteria for a compensable evaluation for a left ear 
mastoidectomy scar are not met. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right ear 
hearing loss, otitis media, mastoiditis and perforation of 
the tympanic membrane.  The veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  

Further, the veteran's claims for increased and compensable 
evaluations for left ear hearing loss, otitis media and a 
mastoidectomy scar are plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claims and, to that end, it remanded his case in 
June 1996 and May 1998 to afford the veteran the opportunity 
for further VA examination.  The examination reports are 
associated with the claims folder and no further assistance 
to the veteran with respect to these claims is required to 
comply with 38 U.S.C.A. § 5107(a).

The Board notes that a March 1987 Social Security 
Administration (SSA) award certificate indicates that the 
veteran was considered to be totally disabled and entitled to 
disability benefits as of October 1986.  The nature of the 
veteran's disabling condition(s) was not described; however, 
he did not allege that records pertinent to the issues on 
appeal were in the possession of SSA, nor did he request the 
Board to remand the case for the purpose of obtaining SSA 
records.  Therefore, the Board has determined that a remand 
for the purpose of obtaining SSA records is not warranted.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left ear hearing loss, otitis media and 
mastoidectomy scar and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

I. Factual Background

When the veteran was examined for induction into service in 
January 1953, pertinent right ear complaints or findings were 
not shown.  No right ear abnormalities were described.  His 
hearing was 15/15, bilaterally, for the whispered voice test.

Service medical records dated in 1954 show that the veteran 
was repeatedly treated for left ear problems.  A February 
1954 radiographic report described both mastoids as sclerotic 
with more sclerosis on the left side and almost no 
pneumatization on the right side.  The conclusion was 
sclerotic mastoids, bilaterally, that indicated chronic 
mastoiditis.  According to an early July 1954 clinical 
record, the veteran gave a history of left eardrum 
perforation when he was seven years old that caused continual 
discharge. On examination, his right tympanic membrane was 
normal, while the left was perforated.  A later dated July 
1954 clinical record reflects that gave a history of 
recurrent attacks of otitis media since childhood, usually in 
his left ear.  Sclerosis of the right tympanic membrane was 
noted on a physical examination report.  Complaints and 
diagnoses were not referable to a right ear abnormality.  
According to a record entry the next day, an audiogram showed 
hearing within average limits on the right.  An August 1954 
radiographic report also described bilateral sclerotic 
mastoiditis with no positive evidence of cholesteatoma.  In 
September 1954, the veteran underwent a left radical 
mastoidectomy and thereafter developed an infection of the 
left external auditory canal that was treated conservatively.  

When examined in March 1955, prior to discharge, there was no 
report of right ear abnormality.  The veteran's hearing was 
15 in the right ear and 0 in the left ear on the spoken and 
whispered voice tests.

The veteran's service records show that his most significant 
duty assignment in service was an anti-aircraft artillery 
battalion.

Post service, a June 1955 statement from F. Fellows, M.D., 
reflects no right ear abnormality.

A June 1955 VA examination report is not referable to 
complaints or diagnoses of a right ear disorder.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10

5







In a July 1955 rating action, service connection was granted 
for left ear otitis media, suppurative, with a mastoidectomy 
scar and hearing loss.  In its decision, the RO & IC noted 
that the evidence documented the veteran had chronic 
suppurative otitis media prior to service that was evaluated 
as 10 percent disabling, and the resulting 10 percent rating 
was based on aggravation.

A March 1967 VA examination report reflects findings of right 
ear tympanic scarring and otitis media.  Audiogram findings, 
in pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20

40







Right ear speech discrimination was normal.

In its March 1967 rating decision, the RO & IC noted that 
recent VA examination showed a normal right ear and an 
improved left ear condition.  The left ear was considered 
improved because of the absence of his preservice disability, 
but the veteran's 10 percent disability (hearing loss) 
continued.

An October 1977 statement from J.H. Leek, M.D., indicates 
that the veteran had a large hole in the right eardrum and 
was diagnosed with chronic suppurative otitis media in the 
right ear.  In an October 1979 statement, Dr. Leek diagnosed 
chronic suppurative otitis media, right ear.

A November 1979 VA examination report reflects the veteran's 
complaints of bilateral hearing loss.  Central perforation of 
the right ear with chronic inflammatory changes was noted.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65

5







Speech reception was 86 percent in the veteran's right ear.  
A slight decrease in hearing was noted since he was examined 
in 1977.  

A February 1983 private audiogram appears to reflect 
findings, in pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
75

75







A May 1983 VA Ear, Nose and Throat (ENT) consultation report 
indicates that the veteran had a large perforation in the 
right tympanic membrane and reported drainage from that ear 
approximately once a week.  Central perforation of the right 
tympanic membrane was noted.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0

5







In January 1984, VA hospitalized the veteran and he underwent 
a modified radical mastoidectomy of the right ear.  The 
record indicates that he did well postoperatively.  VA 
outpatient records dated in March 1984 reflect decreased 
sensorineural hearing loss.

VA hospitalized the veteran in May 1984 for treatment of 
persistent right ear drainage.  His ear was surgically 
cleaned, but a graft was found unnecessary.  VA outpatient 
records dated in June 1984 show the veteran continued to 
complain of right ear drainage.

In an August 1984 statement, the veteran said the results of 
his recent right ear surgery were disastrous.  His hearing 
had decreased and that affected his ability to work and to 
drive because he could not hear emergency sirens or car 
horns.

A September 1984 VA outpatient record shows both of the 
veteran's mastoid bowls were moist.

A November 1984 VA examination report includes the veteran's 
report of right ear drainage.  He was unable to understand 
ordinary conversation and experienced recurrent ear 
infections that he treated with eardrops.  The examiner noted 
the veteran's history of left ear drainage and mastoidectomy 
in service and right ear drainage after discharge followed by 
tympanomastoid in 1983 (1984).  A small amount of clear 
drainage on the right, with a clear cavity was observed.  On 
the left, the cavity was dry.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
60

85







The assessment was moderately profound bilateral 
sensorineural hearing loss.

A July 1986 VA examination report reflects the veteran's 
complaints of total deafness following ear surgery.  The 
veteran told the ENT examiner that right ear drainage began 
approximately four years earlier, followed by the modified 
radical tympanomastoidectomy on the right in 1984.  The 
veteran wore a hearing aid in his right ear despite recurrent 
ear discharge.  Examination revealed bilateral mastoid 
cavities with purulent exudate.  The left ear had possible 
cholesteatoma material.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60

85







The audiogram report indicates that drainage was visible in 
both ears.  The audiometric data was consistent with data 
obtained in November 1984 that revealed a moderate to severe 
sensorineural hearing loss in the right ear and a severe to 
profound mixed hearing loss in the left ear.  Speech 
discrimination was impaired, bilaterally.  The veteran was to 
expected to have difficulty understanding conversation in 
most listening situations.

Private medical records, dated from October 1991 to January 
1994, reflect the veteran's complaints of bilateral hearing 
loss with drainage, more on the right.  In February 1993, 
minimal drainage was observed on the right and considerable 
left ear drainage with some granulation superiorly on the 
right was reported.  A February 1993 private audiogram 
appears to reflect findings, in pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
80
75
90
   LEFT 
95
100
85
     110
110

The private physician said audiometrics revealed a severe 
neurosensory hearing loss, bilaterally, with fairly good 
discrimination on the right at 80 percent and on the 
left at 60 percent.  A new hearing aid was recommended.  When 
seen in September 193, the veteran's ears were clean and dry 
and he wore a right ear hearing aid.  The impression was 
chronic mastoid disease, bilaterally, that was stable but 
resulted in poor hearing.

In September 1993, the RO received the veteran's claim for an 
increased rating for his service-connected left ear 
disability.

In a February 1994 statement, the veteran said he had a 
bilateral ear infection in service and underwent left ear 
surgery.  Soon after discharge, he said he began going deaf 
in his left ear.  Approximately ten years ago, the veteran 
said his right ear hearing deteriorated due to the infection 
that required surgery and did not improve his hearing. 

In a June 1994 affidavit, the veteran said he was exposed to 
acoustic trauma during basic training in 1953.  The veteran 
described an incident in which a tank stopped directly over 
the foxhole that he was in, the driver raced the motor that 
caused the noise to reverberate in the foxhole and the sound 
was so loud he suffered a severe headache after the training 
exercise.  However, the veteran did not report the injury or 
seek medical attention.  He believed that his bilateral 
hearing loss was at least partially due to acoustic trauma in 
service.

In a June 1994 statement, Todd J. Freeman, M.D., an 
otolaryngologist, said he examined the veteran once in 
September 1993 regarding hearing and chronic ear disease.  
Dr. Freeman said the veteran's audiogram revealed substantial 
bilateral mixed hearing losses with depressed speech 
reception thresholds consistent with his pure tone 
audiograms.  The veteran's history of bilateral 
mastoidectomies was noted, with one procedure performed in 
service and the other approximately ten years earlier.  Dr. 
Freeman said the veteran noted one episode of acoustic trauma 
in service and had difficulties with otitis externa.  The 
specialist was unable to opine as to what portion of the 
veteran's hearing loss was attributed to acoustic trauma 
suffered in training, but said it would account for the 
multiple compounding factors responsible for his hearing 
loss.  

Further the veteran's mastoid surgery was not a result of the 
external ear infections he suffered in service.  Dr. Freeman 
stated that chronic mastoiditis and cholesteatoma resulted 
primarily from chronic middle ear infections and 
cholesteatoma resulted primarily from chronic middle ear 
infections and Eustachian tube dysfunction.  This was most 
likely something the veteran was predisposed to regardless of 
any external ear infections in service.  The mixed hearing 
loss noted on an audiogram meant there was an underlying 
nerve type of hearing loss and difficulty conducting sound 
from the air into his inner ear.  The conductive portion of 
his hearing loss resulted when the mastoidectomy was 
performed because usually a portion of the ear drum and the 
chain of hearing ossicles behind the eardrum needed to be 
removed at the time of surgery to help control the disease 
process, if the disease process did not already destroy them.  
Dr. Freeman said the veteran's hearing loss was 
multifactorial.  In the specialist's opinion, a portion of 
the veteran's sensorineural component of his hearing loss 
resulted from noise trauma suffered during service but the 
external ear infections in service did not cause the chronic 
mastoid disease.

An August 1994 VA audiologic examination report reflects the 
veteran's complaints of decreased bilateral hearing and 
occasional dizziness.  He wore a right ear hearing aid.  The 
assessment was bilateral mixed hearing loss, worse on the 
left.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
90
80
90
LEFT
105
95
95
      
105+
105+

The pure tone threshold average in the veteran's right ear 
was 84 decibels and in his left ear was 100+ decibels.  
Speech recognition scores on the Maryland CNC word lists were 
54 percent in the veteran's right ear and 0 percent in his 
left ear.  Test results showed severe apparently mixed 
hearing loss in the right ear and profound mixed loss in the 
left ear with poor speech discrimination in the right ear.

In November 1996, the veteran, who was 70 years old, 
underwent VA ENT examination and gave a one-month history of 
dizziness with disequilibrium and unsteadiness, that was 
improving.  On examination of the right ear, there was a post 
incision scar, the mastoid wall was down and cavity clean.  
The left ear showed wall up mastoidectomy with a bulging 
tympanic membrane and no otorrhea currently.  Diagnoses 
included chronic bilateral otomastoiditis, status post 
bilateral tympanomastoid and questionable active disease in 
the left ear.  Resulting vertigo and disequilibrium of 
unknown etiology was also diagnosed, possibly due to BPU 
(blood pressure vertigo?)/ labyrinthitis or 
otomastoiditis/cholesteatoma (left).  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
75
70
80
LEFT
105+
100(m)
90
       
105
105+

The pure tone threshold average in the veteran's right ear 
was 78 decibels and in his left ear was 100+ decibels.  
Speech recognition scores on the Maryland CNC word lists were 
74 percent in the veteran's right ear and 6 percent in his 
left ear.   Test results revealed right ear moderately 
severe/profound, possibly mixed hearing loss, with moderately 
impaired speech.  In the left ear, severe/profound mixed 
hearing loss with very poor speech recognition was reported.

In a December 1996 memorandum, the VA Chief of the 
Otolaryngology Section at a VA medical center responded to 
the RO & IC's request for an opinion regarding whether the 
veteran's right ear hearing loss was related to active 
service.  The VA otolaryngologist said the veteran had 
recurrent ear infections pre service and when recruited in 
March 1953 had active left chronic otitis media that was 
treated with a tympanomastoidectomy.  No active right ear 
disease was noted at the time.  However, the VA physician 
said mastoid x-rays from that period showed mastoid sclerosis 
on the right ear and such findings were indicative of 
bilateral oto-mastoidititis.  However, right ear hearing 
remained normal at the time.  The doctor noted that during 
service, no right ear problems were described and there were 
no records to suggest that right ear hearing deteriorated 
during service.  Post service, the veteran developed right 
ear problems that ultimately resulted in hearing loss and 
mastoid surgery.  It was the VA otolaryngologist's opinion 
that it was more likely than not that the veteran's right ear 
hearing loss was not related to active military service.

In September 1998, the veteran underwent VA audiologic 
examination and gave a history of serving as a communications 
technician in Panama during service.  According to the VA 
examination report, the examiner said the nature and etiology 
of the veteran's left ear hearing loss was due most probably 
to the otitis media that necessitated the 
tympanomastoidectomy.  While mastoid sclerosis in the right 
ear was noted in service, the VA examiner commented that 
there was no indication for surgical intervention in the 
right ear during active service.  The doctor said that at the 
time of the veteran's left ear surgery in service, his right 
ear was most likely affected by otomastoiditis as well.  The 
nature of the veteran's otomastoiditis in both ears was most 
likely a result of chronic Eustachian tube dysfunction that 
was incurable.  According to the VA doctor, the veteran 
probably had bilateral ear difficulty as a child.  

On examination, the veteran's external auricle and external 
auditory canal and cavity were well formed without 
granulation tissue or evidence of excessive debris.  The 
tympanic membranes were intact, bilaterally.  There was 
minimal evidence of landmarks as far as middle ear structures 
were concerned.  In the VA specialist's opinion, the nature 
and etiology of the veteran's hearing loss were related to 
chronic Eustachian tube dysfunction that led to chronic 
otitis media that led to chronic otomastoiditis and resulted 
in the need for bilateral mastoid surgeries.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
75
75
80
LEFT
NR
100
90
      
105
100

The pure tone threshold average in the veteran's right ear 
was 79 decibels and in his left ear was 99 decibels.  Speech 
recognition scores on the Maryland CNC word lists were 80 
percent in the veteran's right ear and 24 percent in his left 
ear.  The veteran gave a history of extensive noise exposure 
in service and, post service, service, in a steel mill and 
construction.  Test results showed severe to profound 
probably mixed hearing loss in the right ear and profound 
mixed loss, across all frequencies, in the left ear.  Speech 
understanding was mildly impaired on the right and very poor 
on the left.

In a January 1999 Addendum, the VA Chief of Otolaryngology 
who provided the RO & IC with the December 1996 special 
opinion, responded to a request for additional information.  
The VA specialist noted the veteran's childhood recurrent ear 
infections and that he was recruited to service in 1953 and 
developed otitis media in the left ear.  No right ear 
problems were described in service, although the specialist 
observed that imaging study showed a sclerotic right ear, so 
one could assume that the pathology was present during 
service as well.  The doctor said that the veteran developed 
ear (right, apparently) problems after discharge and there 
was no documentation that the veteran's right ear problems 
worsened in service.  In the VA specialist's opinion, the 
veteran's right ear hearing loss and problem were most likely 
linked to a baseline problem of Eustachian tube dysfunction 
and the recurrent childhood ear infections.  The VA 
otolaryngologist concluded that veteran's current right ear 
hearing loss and pathology was not related to the service-
connected left ear hearing loss and pathology.  According to 
the physician, it was possible to have chronic otitis media 
in one ear and have no problems in the other.  In the 
veteran's case, the doctor observed that the veteran had 
recurrent otitis media during childhood in both ears that 
resulted in sclerotic mastoids and, most likely was related 
to poor Eustachian tube function and, thereafter, developed 
bilateral ear trouble.  However, the left ear process was 
unrelated to the right ear process.  They were two separate 
diseases that could occur independently.  The veteran's right 
ear pathology was not related to his left ear pathology.  The 
VA specialist said he reviewed the veteran's claims folder 
and his own December 1996 opinion and his opinion remained 
unchanged that it was more likely than not that the veteran's 
hearing loss and problem in the right ear were unrelated to 
service.

In April 1999, the veteran underwent VA dermatologic 
examination.  The examiner noted that there was no visible 
specific scar associated with a depression behind the 
veteran's left ear.  The depressed area was posterior and 
external to the ear, was 5 centimeters (cm.) from the 
superior to inferior edge, 3 cm. from the anterior to 
posterior edge and was deepest at the interior end where is 
was about 1 cm. deep.  The area was well healed and non-
tender.  The diagnoses included a depressed area posterior to 
the left external ear that was consistent in appearance with 
the site of a prior mastoidectomy.  The area was well healed 
and nontender.


II. Analysis

A. Service Connection for Right Ear Hearing Loss with Otitis 
Media, Mastoiditis and Perforation of the Tympanic 
Membrane.

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss) in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

The veteran has contended that service connection should be 
granted for right ear hearing loss with otitis media, 
mastoiditis and perforation of the tympanic membrane.  
However, when examined for induction into service in March 
1953, a right ear abnormality was not reported and his 
hearing was normal.  While he was treated for left ear 
problems in service and x-rays showed sclerotic mastoids, 
service medical records are completely negative for 
complaints, diagnosis or treatment of right ear hearing loss 
or ear disease.  When examined for separation in March 1955, 
the veteran's right ear hearing was normal and a right ear 
abnormality was not found.  Although a VA examiner in March 
1967 described right tympanic membrane scarring, it was not 
until 1977, more than twenty ears after the veteran's 
discharge from service, that a large hole in his right 
eardrum was reported and chronic suppurative otitis media in 
the right ear was diagnosed.  Further, it was not until 
November 1979, nearly twenty-four years after discharge, that 
right ear hearing loss was reported.  The medical evidence 
also indicates that in 1986 the veteran told a VA examiner 
that his right ear drainage began approximately four years 
earlier, that was many years after service discharge.

More importantly, the Board observes that two VA 
otolaryngologists, who reviewed the veteran's entire medical 
record, concluded that right ear hearing loss, otitis media, 
mastoiditis and perforation of the tympanic membrane were 
unrelated to his period of active service.  In December 1996, 
the VA Chief of Otolaryngology opined that even though x-rays 
in service showed mastoid sclerosis of the right ear, 
findings indicative of bilateral otomastoiditis, right ear 
hearing was normal and no right ear problems were described 
in service nor were there records to suggest that right ear 
hearing deteriorated in service.  The VA otolaryngologist 
opined that it was more likely than not that right ear 
hearing loss was unrelated to active service.  In September 
1998, a VA ENT specialist, who examined the veteran, opined 
that the veteran's chronic Eustachian tube dysfunction in 
childhood led to chronic otitis media that led to chronic 
otomastoiditis and resulted in the need for bilateral mastoid 
surgeries.  Moreover, in January 1999, the VA 
otolaryngologist who provided the December 1996 opinion 
reviewed the veteran's claims files again and said his 
opinion remained unchanged.  While x-rays showed a sclerotic 
right ear in service, the veteran developed right ear 
problems after discharge and there were no medical records to 
document right ear problems that worsened in service.  The VA 
physician opined that the veteran's right ear hearing loss 
and problems were most likely linked to a baseline problem of 
Eustachian tube dysfunction and the recurrent ear infections 
during childhood.

While the medical evidence documents that the veteran had 
right ear mastoid sclerosis in service, that may be 
indicative of otomastoiditis, right ear hearing was normal in 
service, no right ear problems were described and there are 
no clinical records to document that any pre-existing right 
ear pathology worsened in service.  See 38 C.F.R. § 3.306.

Certainly, a disability that is proximately due to or the 
result of a service-connected disease or injury may be 
service connected.  38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  However, the veteran has 
presented no competent medical evidence to show any 
etiological relationship-including on the basis of 
aggravation-between his right ear hearing loss, mastoiditis 
and tympanic membrane perforation on the one hand, and his 
service-connected left ear hearing loss, otitis media and 
mastoidectomy scar on the other.  See Heuer v. Brown, 7 Vet. 
App.  379 (1995) (There was no medical evidence of any nexus 
between current right-ear hearing loss and any disease or 
injury incurred during service.).  Further, January 1999, the 
VA Chief of Otolaryngology said that the veteran's current 
right ear hearing loss and pathology was not related to the 
service-connected left ear hearing loss and pathology.  The 
doctor noted that the left ear process was unrelated to the 
right ear process and they were two separate diseases that 
could occur independently.

In support of his contentions, the veteran points to Dr. 
Freeman's June 1994 report.  While the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Although on an initial 
review, Dr. Freeman's statement appears to support the 
veteran's claim, a close reading shows that it does not.  Dr. 
Freeman examined the veteran on only one occasion and did not 
review the veteran's claims folder and service medical 
records.  His opinion is both equivocal and speculative and, 
at most, does little more than propose that a portion of the 
veteran's mixed right ear hearing loss was caused by acoustic 
trauma in service, but said external ear infections in 
service did not cause the chronic mastoid disease.  He does 
not factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App.  
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In fact, Dr. Freeman also found that the veteran's 
mastoid surgery was not a result of ear infections in 
service, but attributed the chronic mastoiditis and 
cholesteatoma to chronic middle ear infections and Eustachian 
tube dysfunction.  Furthermore, the veteran reported just one 
incident of acoustic trauma, during basic training in 1953, 
but in 1998 told a VA examiner (but not Dr. Freeman) that he 
was exposed to acoustic trauma in steel mills and 
construction after discharge.   

In his written statements, the veteran has repeatedly 
attributed his right ear hearing loss and pathology to 
service.  In 1994, he variously asserted that he had a 
bilateral ear infection in service that caused his post-
service right ear hearing loss and other pathology and that 
he was exposed to acoustic trauma in service.  Nevertheless, 
the veteran is not qualified as a lay person to furnish 
etiological opinions or medical diagnoses, as this requires 
medical expertise.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Accordingly, the Board finds that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for right ear hearing loss, otitis media, 
mastoiditis and perforation of the tympanic membrane.  
Service connection for right ear hearing loss, otitis media, 
mastoiditis and perforation of the tympanic membrane must, 
therefore, be denied.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310, 3.385.

The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.

B. Increased Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left hearing loss, otitis media and mastoidectomy 
scar and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

1. Left Ear Hearing Loss

The veteran's statements regarding the effect that the 
service-connected left ear hearing loss has had on his life 
have been noted.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App.  345, 349 
(1992). 

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25202-25210 (1999) codified at 38 C.F.R. 
§§ 4.85-4.87 (1999).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
But see Rhodan v. West, 12 Vet. App. 55, 57 (1998).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  While the veteran's left 
ear hearing loss pattern fits the requirements of an unusual 
pattern of hearing impairment, with pure tone thresholds at 
each of the four specified frequencies at 55 decibels or 
more, the Board finds that its action on the veteran's claim 
at this time will not result in any prejudice to him even 
though the agency of original jurisdiction (here the RO & IC) 
had not yet had an opportunity to apply these regulatory 
changes to the veteran's claim.  See generally Bernard v. 
Brown, 4 Vet. App.  384 (1994).

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (effective prior to June 10, 1999) and 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (effective June 10, 
1999).  In situations where service connection has been 
granted for defective hearing involving one ear, and the 
veteran does not have total deafness in both ears, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  See 38 C.F.R. 
§§ 3.383, 3.385, 4.85, 4.87, 4.87, Table VII, Diagnostic 
Codes 6100, 6101 (prior to June 10, 1999) and 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (effective June 10, 1999).

The November 1996 VA audiometric findings revealed a left ear 
pure tone threshold average of 100+ decibels with a speech 
recognition score of 6 percent. Under the old and new 
regulations, these findings are consistent with a Level XI 
hearing in the service-connected left ear.  Findings obtained 
at the time of the September 1998 VA examination showed pure 
tone air conduction threshold average, in decibels, for the 
veteran's left ear was 99 decibels with speech recognition 
ability of 24 percent.  These findings are consistent with 
Level XI hearing in the service-connected left ear under the 
old and new regulations.  Inasmuch as service connection is 
currently in effect only for defective hearing in the left 
ear, and the veteran is not totally deaf in both ears only 
the findings pertaining to that ear are considered in 
evaluating service-connected hearing loss disability.  See 
38 C.F.R. §§ 3.383, 4.14 (1999).  Level XI hearing in the 
service-connected left ear corresponds to the 10 percent 
evaluation under Diagnostic Code 6100.  Accordingly, the 
Board concludes that a higher evaluation for the veteran's 
service-connected left ear hearing loss is not shown to be 
warranted under the rating criteria in effect prior to June 
10, 1999 and the criteria effective on June 10, 1999. 

In reaching its determination, the Board observes that the 
changes between the schedular criteria effective prior to 
June 10, 1999 and the revised criteria, effective June 10, 
1999, are relatively minor and the Board does not find that 
its application of both sets of criteria in this decision 
will result in prejudice to the veteran even though the RO & 
IC had not evaluated the veteran's disabilities under the new 
criteria.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1994).  In this case, both the old and new regulations would 
yield the assignment of a 10 percent disability rating for 
the service-connected left ear hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation.  Id. 

2. Otitis Media of the Left Ear.

The veteran's service-connected otitis media is rated under 
38 C.F.R. § 4.87a Diagnostic Codes 6200 and 6201 (effective 
prior to June 10, 1999) and 38 C.F.R. § 4.87, Diagnostic 
Codes 6200 and 6201 (effective June 10, 1999).  A 10 percent 
disability rating is warranted for otitis media during the 
suppurative process.  Id.  When, as is the case with the 
veteran, the otitis media is not in the suppurative state, it 
is rated on the basis of loss of hearing.  Id.  As noted 
above, in this case, the veteran's service-connected left ear 
hearing loss has already been rated separately.  

The provisions of 38 C.F.R. § 4.87a, Diagnostic Code 6200 
(and 38 C.F.R. § 4.87, Diagnostic Code 6200) specifically 
indicate that the veteran shall receive a 10 percent rating 
for chronic, suppurative otitis media during the continuance 
of the supurative process.  As there is no current evidence 
of left ear otitis media recurrences, the provisions of 38 
C.F.R. § 4.87a, Diagnostic Code 6200 (and 38 C.F.R. § 4.87, 
Diagnostic Code 6200) are not for application.  The 
preponderance of the evidence is against a compensable 
evaluation for left ear otitis media.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §  4.87a, Diagnostic Codes 6200, 6201 (prior 
to June 10, 1999) and 38 C.F.R. § 4.87, Diagnostic Codes 
6200, 6201 (effective June 10, 1999).  Moreover, the evidence 
is not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

3. Left Ear Mastoidectomy Scar.

The RO has rated the veteran's left ear mastoidectomy scar 
under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  Scars of the head, face or neck warrant a 
noncompensable evaluation if they are slightly disfiguring or 
a 10 percent evaluation if they are moderately disfiguring.  
Id.  Alternatively, a 10 percent evaluation may be assigned 
for superficial scars that are poorly nourished with repeated 
ulcerations. 38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is also warranted for superficial scars 
that are tender and painful on objective demonstration. 38 
C.F.R. § 4.118, Diagnostic Code 7804.  A scar may also be 
rated based on the limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

The medical evidence on file reveals that, in fact, there is 
no visible specific scar associated with a depression behind 
the veteran's left ear.  The depressed area is well healed 
with no objective signs of tenderness, or indications that it 
was poorly nourished or ulcerated.  Further, there is no 
evidence of record suggesting that this area is productive of 
any functional restriction. While the area displayed 
depression there was no report of inflammation.  Further, 
there was no ulceration and the scar was not painful.  Again, 
there was no limitation of function noted.  On VA examination 
in 1999 there was no indication that the left ear depressed 
area is demonstrative of any associated impairment or 
disability.  Also, there is no indication of any nerve 
involvement.

The recent VA dermatologic examination findings, in the 
Board's opinion, do not demonstrate that the left ear scar is 
disfiguring.  Since there is no clinical or other probative 
evidence of record indicating that the veteran's scar is 
disfiguring, poorly nourished, ulcerated, painful or tender, 
or that it is productive of any functional limitation, the 
Board finds that there is no basis for the assignment of a 
compensable rating for the left ear mastoidectomy scar.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Further, the veteran's disability does not more nearly 
approximate the criteria for a compensable evaluation.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection is denied for right ear hearing loss, 
otitis media, mastoiditis and perforation of the tympanic 
membrane.

An increased evaluation is denied for left ear hearing loss.

A compensable evaluation is denied for left ear otitis media.

A compensable evaluation is denied for a left ear 
mastoidectomy scar.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

